DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s submission filed on 11 April 2022 has been entered. Claims 18, 35, and 38 were amended.  Claim 24 was cancelled.  No claims were added. Additionally, claim 20 is amended in the examiner’s amendment below to correct a dependency error and claims 18, 21-23, 26-27, and 38 are amended in the examiner’s amendment below to correct antecedent basis issues.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alphonso A. Collins, Reg. No. 43,559, on 1 June 2022.

The application has been amended as follows: 
18. (Currently Amended) A method for data communication in an industrial network, a stream being established between at least two stream subscribers, resources being reserved, and data being subsequently transmitted between the at least two stream subscribers via the stream, the method comprising:
interrupting, by at least one subscriber of the stream, at least one of (i) a transmission and (ii) reception of data via the stream when the at least one subscriber of the stream temporarily refrains from or is unable to at least one of (i) transmit any data and (ii) receive any data; and 
releasing resources reserved at [[the]]a at least one node point for the at least one subscriber of the stream for use for a data transfer which is assigned a lower priority than the data transfer via the stream, said reservation of the resources being maintained for the at least one subscriber;
wherein the at least one subscriber of the stream transmits a sleep message at least one of (i) before, (ii) after and (iii) simultaneously with the interruption of at least one of (i) the transmission and (ii) reception of data via the stream and, in reaction to the transmitted sleep message, the resources that are reserved at the at least one node point for the at least one subscriber of the stream are released for utilization for a data transfer which is assigned a lower priority than the data transfer via the stream.

19. (Previously Presented)

20. (Currently Amended) The method as claimed in claim [[2]]19, wherein the at least one subscriber of the stream continues at least one of the (i) transmission and (i) reception of data via the stream without the reservation of resources for the stream being at least one of recalculated and reperformed.
21. (Currently Amended) The method as claimed in claim 18, wherein the released resources are utilized by at least one further subscriber of [[the]]a network for a data transfer which is assigned a lower priority than the data transfer via the stream.

22. (Currently Amended) The method as claimed in claim 18, wherein at least one of:
(i) the at least one subscriber of the stream is deactivated and, due to said deactivation of the at least one subscriber of the stream, no additional data is at least one of (i) transmitted and (ii) received via the stream and
(ii) the at least one subscriber of the stream is separated from [[the]]a network and, due to the separation from the network of the at least one subscriber of the stream, no additional data is at least one of (i) transmitted and (ii) received via the stream.

23. (Currently Amended) The method as claimed in claim 22, wherein at least one of (i) the at least one subscriber of the stream has been separated from [[the]]a network and thereafter, is reconnected to the network and (i) the at least one subscriber of the stream has then been deactivated and thereafter is reactivated.

24. (Canceled)

25. (Previously Presented)

26. (Currently Amended) The method as claimed in claim 23, wherein at least one of (i) the at least one subscriber of the stream transmits [[the]]a wake-up message after it has been reconnected to [[the]]a network and (ii) the at least one subscriber of the stream transmits the wake-up message after said at least one subscriber has been reactivated.

27. (Currently Amended) The method as claimed in claim 25, wherein at least one of (i) the at least one subscriber of the stream transmits the wake-up message after it has been reconnected to [[the]]a network and (ii) the at least one subscriber of the stream transmits the wake-up message after said at least one subscriber has been reactivated.

28-36. (Previously Presented)

37. (Canceled)

38. (Currently Amended) A computer-readable medium encoded with a computer program comprises instructions which, when executed by perform at least one computer, causes the at least one computer to establish a stream between at least two stream subscribers, resources being reserved, and data being subsequently transmitted between the at least two stream subscribers via the stream in an industrial network, the computer program comprising: 
instructions for interrupting, by at least one subscriber of the stream, at least one of (i) a transmission and (ii) reception of data via the stream when the at least one subscriber of the stream temporarily refrains from or is unable to at least one of (i) transmit any data and (ii) receive any data; and
instructions for releasing resources reserved at [[the]]a at least one node point for the at least one subscriber of the stream for use for a data transfer which is assigned a lower priority than the data transfer via the stream, said reservation of the resources being maintained for the at least one subscriber;
wherein the at least one subscriber of the stream transmits a sleep message at least one of (i) before, (ii) after and (iii) simultaneously with the interruption of at least one of (i) the transmission and (ii) reception of data via the stream and, in reaction to the transmitted sleep message, the resources that are reserved at the at least one node point for the at least one subscriber of the stream are released for utilization for a data transfer which is assigned a lower priority than the data transfer via the stream.

Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 18, 35, and 38, the prior arts of record, singly or in combination, fail to teach the features of claim(s) limitations thereof.  Specifically, inter alia, it fails to teach a method, a device, and a computer-readable medium incorporating: 
(a) an industrial network and establishing a stream between at least two stream subscribers, 
(b) at least one of the stream’s subscribers interrupting the stream’s data transmission or reception “when the at least one subscriber of the stream temporarily refrains from or is unable to at least one of (i) transmit any data and (ii) receive any data”
(c) releasing the resources reserved for a subscriber of the stream for use for a data transfer that is assigned a lower priority than the data transfer via the stream;
(d) “wherein the at least one subscriber of the stream transmits a sleep message at least one of (i) before, (ii) after and (iii) simultaneously with the interruption of at least one of (i) the transmission and (ii) reception of data via the stream and, in reaction to the transmitted sleep message, the resources that are reserved at the at least one node point for the at least one subscriber of the stream are released for utilization for a data transfer which is assigned a lower priority than the data transfer via the stream.”

With respect to the prior art Chen (U.S. Patent Publication 2017/0265183), Crockett (WO 01/67787 A2), Akdeniz et al. (U.S. Patent Publication 2020/0252838), and Abedi et al. (WO 2010/100446):
While Chen disclosed transmitting a data stream between two terminals (Fig. 2, 0035) in a factory automation environment (0052), reserving resources (0059), HARQ feedback indicating whether or not transmission is to be stopped (0156), waking devices in order to resend a message (0139), releasing resources (0094), and using the resources from lower priority data for higher priority data when the resource is unable to accommodate both sets of data (0185), Chen did not disclose the entirety of elements (a)-(d) above, nor the stream subscribers of (a)-(d) above, the stream interruption such that the stream subscriber is temporarily unable to send or receive data of (b) above, and the sleep message and releasing resources in response to the sleep message of (d) above.
While Crockett disclosed sending a message to a device to enter dormant mode (see p. 4 lines 10-13) and allowing a device with a higher priority level to interrupt the transmission of a lower priority device (see p. 4 lines 19-23), Crockett did not disclose the entirety of elements (a)-(d) above, nor the industrial stream subscribers of (a)-(d) above, the stream interruption such that the stream subscriber is temporarily unable to send or receive data of (b) above, and releasing reserved resources of elements (c)-(d) above.
While Akdeniz disclosed massive IoT (0400), transmitting messages based on subscriptions (0405), as well as RRC_Idle messages that aren’t necessarily triggered by a control message (0140), Akdeniz did not disclose the entirety of elements (a)-(d) above, nor the stream interruption such that the stream subscriber is temporarily unable to send or receive data of (b) above, releasing reserved resources of elements (c)-(d) above, and the sleep message and releasing resources in response to the sleep message of (d) above.
While Abedi disclosed wireless sensors in an industrial environment (p. 4 lines 15-19), taking away resources allocated to a stream and terminating existing streams when a new stream has an emergency condition, i.e. a higher priority (p. 3 lines 23-29), and reallocating resources after some time has passed (p. 3 lines 30-33), Abedi did not disclose the entirety of elements (a)-(d) above, nor the stream subscribers of (a)-(d) above nor the sleep message and releasing resources in response to the sleep message of element (d) above.


Claims 19-23, 25-34, and 36 further limit the allowed claims and are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035. The examiner can normally be reached M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.W/Examiner, Art Unit 2452                                                                                                                                                                                                        1 June 2022


/Patrice L Winder/Primary Examiner, Art Unit 2452